                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


JESSICA TURNER o/b/o AT,
                                                      Case No. 2:17-CV-13523
         Plaintiff,
v.                                                    Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

         Defendant.
                         /

    ORDER AND OPINION ACCEPTING THE MAGISTRATE JUDGE’S FEBRUARY 01,
                  2019 REPORT AND RECOMMENDATION [18]

      Currently before the Court is the magistrate judge’s February 01, 2019 report and

recommendation (ECF No. 18). The magistrate judge recommends that the Court deny

Plaintiff’s motion for summary judgment (ECF No. 15) and grant Defendant’s motion for

summary judgment (ECF No. 17.) The Court is fully advised in the premises and has

reviewed the record and the pleadings. Neither party filed objections to the magistrate

judge’s report and recommendation. “[T]he failure to object to the magistrate judge’s

report[] releases the Court from its duty to independently review the matter.” Hall v.

Rawal, 09-10933, 2012 WL 3639070, at *1 (E.D.Mich. Aug. 24, 2012) (citation omitted).

The Court nevertheless agrees with the magistrate judge’s recommendation. The Court

therefore ACCEPTS and ADOPTS the magistrate judge’s report and recommendation,

GRANTS Defendant’s motion for summary judgment, DENIES Plaintiff’s motion for

summary judgment, and AFFIRMS the decision of the Commissioner of Social Security.

      It is further ordered that Plaintiff's complaint is hereby DISMISSED with prejudice.

                                             1 
 
     SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: February 20, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 20, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager
 

 




                                           2 
 
